Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-15 are objected to because of the following informalities: 
Regarding claims 1-15, they are objected to for their use of reference characters. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances”. See MPEP 2173.05(s)
Regarding claim 13, “licence plate” should perhaps be written “license plate”, constituting a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 recite various elements that, without the reference characters, lack sufficient antecedent basis and are therefore unclear.
Claims 9 & 11 recite the limitation “using the velocity…as a positioning anchor”, it is unclear how a measurement of speed and direction could be used as a positioning anchor for localization. For the purposes of art rejection, these claims are supported in the instant specification page 10 lines 20-27 but are still unclear. They are therefore interpreted to correspond to using positioning of the other connected road vehicles as positioning anchors.
Regarding claim 12, the limitation “acquired from the neighbouring onboard sensors for the neighbouring road vehicle having no active onboard sensors” is unclear. Further in claim 12, it is unclear how a system could communicate “adjusted global positioning data” for a vehicle with no active onboard sensors to that vehicle, seeing as it would not have any global positioning data to start with. For the purposes of art rejection, this claim is seemingly supported in the instant specification page 10 line 34-page 11 line 29 but is still unclear. They are therefore interpreted to correspond to simply identifying the position of an unconnected vehicle and communicating that position to other connected vehicles.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Basnayake; Chaminda (US PGPub 20100164789) in view of Nehmadi; Youval et al. (US PGPub 20180232947).
Regarding claim 1, Basnayake teaches:
Method for improving global positioning performance of a first road vehicle (10), the method comprising: (Abstract: "The position of the host vehicle is determined utilizing the real time kinematics positioning technique as a function of the retrieved GPS data of the host and remote vehicles and the alternative vehicle position data.")
by means of a data server (Paragraph 39: "Information provided from neighboring vehicle or servers relating to neighboring vehicle positions and other information may be used similar to that described for the positioning used in V2V communications.")
acquiring data from onboard sensors arranged on said first road vehicle  and on at least two neighbouring road vehicles (Abstract: "GPS data is retrieved from vehicles remote from the host vehicle. Alternative vehicle position related data is retrieved." Further Paragraph 40: "Other applications for obtaining alternative relative positioning data may include in-vehicle application object sensing devices. Such devices may include devices that measure or estimate a position of the host vehicle relative to a neighboring vehicle. For example, range and bearing measurements to a neighboring vehicle may be obtained through Ultra Wide Band (UWB) communications or from various object detection sensing systems including, but not limited to, vision sensing devices, radar sensing devices, ultrasonic, or light-sensing devices (e.g., lidar devices).")
the data comprising data on relative positions and data on heading angle and velocity of the road vehicles (Paragraph 38: "The first category includes a plurality of identifiers concerning the vehicles status. Among these identifiers includes, but is not limited to, the position of the vehicle (e.g., latitude, longitude, and elevation), the motion of the vehicle (e.g., speed, heading, and acceleration), and other information such powertrain, braking, and steering controls." Further Paragraph 48: "Other methods of obtaining the additional measurement observational data includes, but is not limited to, data obtained from vehicle radar, lidar, or ultrasonic devices 63, data obtained from V2X communications 64, vision cameras 65, and other in-vehicle sensors 66. Such data may include range, range rate, bearing, rate of change of bearing, and height difference. The obtained data is provided to a processor where a mathematical model is generated based on the obtained data.")
and acquiring global positioning data of at least two of the road vehicles (Abstract: "GPS data is retrieved from vehicles remote from the host vehicle.")
…
calculating adjusted global positioning data for the first road vehicle, and communicating the adjusted global positioning data to a positioning system of the first road vehicle. (Paragraph 33: "RTK positioning is a technique whereby a single or multiple reference base station (or stations) provides in real time corrections or raw observation data for GPS positioning")
Though it could be reasonably deduced, Basnayake does not explicitly teach:
processing the global positioning data, the data, with corresponding timestamp, acquired from the onboard sensors, and a motion model for each of the first road vehicle and said at least two neighbouring road vehicles, using a data fusion algorithm, 

However, in the same field of endeavor, Nehmadi teaches:
processing the global positioning data, the data, with corresponding timestamp, acquired from the onboard sensors, and a motion model for each of the first road vehicle and said at least two neighbouring road vehicles, using a data fusion algorithm, (Paragraph 15: "The combination of GPS and IMU may be used to provide a vehicle's current geolocation, orientation and motion. This information may be used to define road conditions, to compensate the vehicle's motion and to employ external geolocal data, such as predetermined maps and annotations." Further Paragraph 62: "Each distance measurement for each frame acquired may contain a time stamp of the measurement time, allowing for the temporal alignment of the acquired data." Further Paragraph 121: "The vehicle motion 1009 may be further refined to exclude the moving segments. For each moving segment, its own motion model may be refined" Further Paragraph 154: "In order to track the instance, the system may use the motion model of the instance and predict the instance locations at a given time 1601." Further Paragraph 151: "The environment analysis may extract instances of different kinds of objects and their properties. Objects of interest may include cars, " Further Paragraph 158: "The data from the front facing frame, surround pointcloud and other data sources (for example, maps and v2v communication) may be further fused 1660 to create a viable model of the environment. ")


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the GPS improvement teachings of Basnayake with the explicit teachings of data fusion techniques in an autonomous vehicle of Nehmadi to create a system able to combine “readings from [a] multitude of sensors…into a complex environment map” and “cross-validate” sensors to “overcome the deficiencies of each sensor”. (Nehmadi: Paragraphs 16-17 & 21)

	Regarding claim 2, Basnayake in combination with Nehmadi teach the method of claim 1, Basnayake further teaches:
wherein the data server is located in the first road vehicle. (Paragraph 36: "A vehicle includes an onboard GPS unit 30 having a GPS or other GNSS receiver for receiving navigation signals from one or more navigation satellites. The GPS unit 30 includes a bank of RTK processors 32 for performing RTK position processing. The bank of RTK processors 32 maintains a list of RTK vector processes 34 for each respective vehicle or other entity that is within its communication range. Given the respective RTK vector information derived for each vehicle or entity is stored in the bank of RTK processors 32, the GPS unit 30 uses the RTK technique to determine the relative position of each communicating entity with respect to the host vehicle." The bank of processors contained on the vehicle with the GPS unit is interpreted to correspond to the data server.)

Regarding claim 3
wherein the data server is a central data server.  ("V2I communications are communications which are communicated between a vehicle and an infrastructure, such as roadside units (RSU) or access points (AP). Information provided from neighboring vehicle or servers relating to neighboring vehicle positions and other information may be used similar to that described for the positioning used in V2V communications.")
Regarding claim 4, Basnayake in combination with Nehmadi teach the method of claim 1, Basnayake further teaches:
wherein the data server comprises a data server located in at least one of the road vehicles and/or a central data server.  (Paragraph 39 as above)
Regarding claim 5, Basnayake in combination with Nehmadi teach the method of claim 1, Basnayake further teaches:
wherein an onboard sensor is selected from a group comprising radars, vision sensors and lidar sensors. (Paragraph 40: "various object detection sensing systems including, but not limited to, vision sensing devices, radar sensing devices, ultrasonic, or light-sensing devices (e.g., lidar devices).")

Regarding claim 6, Basnayake in combination with Nehmadi teach the method of claim 1, Nehmadi further teaches:
wherein at least one of the road vehicles is an autonomous driving (AD) vehicle.  (Paragraph 2: "The present disclosure relates generally to the generation of multidimensional maps, and more specifically, to the generation of three dimensional maps using various sensors, including LiDAR and radar sensors, for use with an autonomous vehicle.")

claim 7, Basnayake in combination with Nehmadi teach the method of claim 1, Nehmadi further teaches:
wherein at least one of the road vehicles is a vehicle with advanced driving assistance systems (ADAS).  (ADAS systems, being not much more than lower level semi-autonomy utilizing the same sensors as an AD and therefore providing the same data, is an obvious variant of an autonomous vehicle as taught in Nehmadi: Paragraph 2)
Regarding claim 8, Basnayake in combination with Nehmadi teach the method of claim 1, Basnayake further teaches:
wherein the global positioning data processed by the data server comprises global positioning data of the first road vehicle. (Paragraph 36)
Regarding claim 9, Basnayake in combination with Nehmadi teach the method of claim 1, Basnayake further teaches:
wherein the global positioning data processed by the data server consists of global positioning data of at least two of the neighbouring road vehicles, wherein the velocity of the road vehicles and the relative positions of the road vehicles are used as positioning anchors for the first road vehicle when processing the data in the data server (Paragraph 34: "The RTK method is illustrated in FIG. 4. It shows a reference base station 20 having a known position. Conventional RTK assumes the base station 20 to be fixed but the same concept can be used for a moving base station. Also shown is a remote GPS receiver 22 such as that of a GPS unit of a vehicle...Under the RTK positioning technique, RTK systems utilize the single base station receiver 20 and a number of mobile units 22.")

Regarding claim 14
further comprising, based on the adjusted global positioning data communicated to the positioning system of a road vehicle, adjusting the global position of the road vehicle (Abstract and Paragraph 33)

Regarding claim 15, it is rejected on the basis that it is directed towards an arrangement consisting of generic components for carrying out a process encompassed in scope by the previously rejected claim 1. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Basnayake in view of Nehmadi and further in view of Browning; Brett (US PGPub 20170307763).
Regarding claim 10, Basnayake in combination with Nehmadi teach the method of claim 1, the combination does not explicitly teach:
wherein global positioning data of one or more neighbouring road vehicles is processed with the other data in the data server and adjusted global positioning data for at least one of said one or more neighbouring road vehicles  is calculated and communicated to a positioning system of said neighbouring road vehicle(s).  
However, in the same field of endeavor, Browning teaches:
wherein global positioning data of one or more neighbouring road vehicles is processed with the other data in the data server and adjusted global positioning data for at least one of said one or more neighbouring road vehicles  is calculated and communicated to a positioning system of said neighbouring road vehicle(s).  (Paragraph 51-53: "the VRC [controller] 312 may communicate the DC [differential correction] signals 311 to one or more GPS receivers within a threshold proximity of the autonomous vehicle 310. In the example of FIG. 3, the VRC 312 may communicate the DC signals 311 to a GPS receiver 332 provided on vehicle 330. In some implementations, the VRC 312 may directly broadcast the DC signals 311 to other GPS receivers within range using one or more short-range wireless communication protocols (e.g., Wi-Fi, Bluetooth, NFC, etc.). In other implementations, the VRC 312 may upload the DC signals 311 to a network (e.g., mapping or navigation) service, which may then broadcast the DC signals 311 to one or more GPS receivers in a given geographic region (e.g., using Wi-Fi, satellite, and/or cellular communication protocols). In yet another embodiment, the VRC 312 may communicate its sensor data (e.g., sensor views 320) and corresponding satellite positioning information to the network service. The network service may calculate the timing offsets for the satellite signals based on the vehicle's sensor data. Accordingly, the network service may broadcast the timing offset information (e.g., as DC signals 311) to other vehicles in the vicinity of the registered vehicle 310. Due to their relatively close proximity, it is likely that the vehicle 330 and the autonomous vehicle 310 have a direct line of sight to the same satellites of the satellite positioning system. Thus, the satellite signals detected by the GPS receiver 332 may undergo the same propagation delays and/or interference as the satellite signals detected by the VRC 312. Accordingly, the GPS receiver 332 may use the DC signals 311 generated by the VRC 312 to derive more accurate positioning information for the vehicle 330 based on the received satellite signals." Here is taught the communication of a correction to a GPS location for another vehicle to that vehicle.)

Basnayake, Nehmadi, and Browning are analogous art because they all generally relate to the improvement of vehicle localization implementing local sensor integration and Vehicle-to-Vehicle (V2V) communications.
.




Claims 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Basnayake in view of Nehmadi and further in view of Jiang; Zhihao et al. (US PGPub 20190382003)
Regarding claim 11, Basnayake in combination with Nehmadi teach the method of claim 1, Basnayake further teaches: 
further comprising: - by means of the data server acquiring data for a neighbouring road vehicle having no active onboard sensors from onboard sensors on at least two of said road vehicles, the data comprising...data on heading angle and velocity of the road vehicle having no active onboard sensors, and acquiring global positioning data of at least the neighbouring road vehicle having no active onboard sensors, when processing data, processing also the global positioning data and the data, with corresponding time stamp, acquired from the onboard sensors for the neighbouring road vehicle having no active onboard sensors, and using the velocity of the neighbouring road vehicle having no active onboard sensors as a positioning anchor for the first road vehicle.   (Paragraphs 24, 36, 38, & 48)
The combination does not explicitly teach:
...vehicle identification data…

...vehicle identification data… (Paragraph 37: "The sensors and ADAS systems record digital data that describe: (1) a behavior of the ego driver of the ego vehicle, as well as the context for this behavior [i.e., events occurring before, during or perhaps after the driving behavior including the behavior of other drivers, time of day, day of week, weather, whether the conditions are urban or rural, etc.]; (2) a behavior of the remote driver(s) of the remote vehicle(s), as well as the context for this behavior; and (3) uniquely identifying information of the ego vehicle [e.g., a VIN number] and the remote vehicles [e.g., license plate information such as the license plate number")
Basnayake, Nehmadi, and Jiang are analogous art because they all generally relate to the improvement of vehicle localization implementing local sensor integration and Vehicle-to-Vehicle (V2V) communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Basnayake and Nehmadi with the unconnected vehicle identification and localization teachings of Jiang so that in the vehicle surroundings model, unconnected vehicles are localized and tracked so that behavior can be predicted and collisions avoided. (Jiang: Paragraph 7)

Regarding claim 13, Basnayake in combination with Nehmadi and Jiang teach the method of claim 11, Jiang further teaches: 
wherein the vehicle identification data for a road vehicle having no active onboard sensors is the licence plate number. (Paragraph 37)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Basnayake in view of Nehmadi and Jiang and further in view of Browning.
Regarding claim 12, Basnayake in combination with Nehmadi teach the method of claim 1, Basnayake further teaches: 
further comprising: - by means of the data server acquiring data for a neighbouring road vehicle having no active onboard sensors from onboard sensors on at least two of said road vehicles, the data comprising...data on heading angle and velocity of the road vehicle having no active onboard sensors, and acquiring global positioning data of at least the neighbouring road vehicle having no active onboard sensors, when processing data, processing also the global positioning data and the data, with corresponding time stamp, acquired from the onboard sensors for the neighbouring road vehicle having no active onboard sensors,… (Paragraphs 34, 36, 38, & 48)
The combination does not explicitly teach:
...vehicle identification data…
However, in the same field of endeavor, Jiang teaches:
...vehicle identification data… (Paragraph 37)
Basnayake, Nehmadi, and Jiang are analogous art because they all generally relate to the improvement of vehicle localization implementing local sensor integration and Vehicle-to-Vehicle (V2V) communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Basnayake and Nehmadi with the unconnected vehicle identification and localization teachings of Jiang so that in the vehicle surroundings model, unconnected vehicles are localized and tracked so that behavior can be predicted and collisions avoided. (Jiang: Paragraph 7)

The combination further does not teach:
calculating adjusted global positioning data for said neighbouring road vehicle having no active onboard sensors, communicating the adjusted global positioning data to a positioning system of the neighbouring road vehicle having no active onboard sensors.  
However, in the same field of endeavor, Brown teaches:
calculating adjusted global positioning data for said neighbouring road vehicle having no active onboard sensors, communicating the adjusted global positioning data to a positioning system of the neighbouring road vehicle having no active onboard sensors.  (Paragraphs 51-53)
Basnayake, Nehmadi, Jiang, and Browning are analogous art because they all generally relate to the improvement of vehicle localization implementing local sensor integration and Vehicle-to-Vehicle (V2V) communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Basnayake, Nehmadi, and Jiang with the GPS correction communication teachings of Browning to arrive at a positioning system able to “compensate for timing errors in the satellite signals received by a satellite receiver to more accurately determine the location of the receiver” and those surrounding it (Paragraph 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W.V./Examiner, Art Unit 3662             

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662